Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 13, it is unclear what is meant by the phrase ‘one to be detected ECG’.  That is, it is unclear how something can be provided when it has not been detected first.  Similarly, on line 14, how can the ECG be converted when it has not been detected first?

In claim 2, it is unclear which ECG is referred to.  Is it the reference ECG or the to-be-detected Ecg of claim 1?

In claim 4, line 9, how can the ‘to be detected ECG’ be converted when it has not been detected first?

In claim 5, line 3, how can the ‘to be detected ECG’ be converted when it has not been detected first?

In claim 13, the ‘ECG device’ lacks clear antecedent basis.

In claim 16, ’the monitor’ lacks clear antecedent basis.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Friedman (2018/0350468) teaches processing an ECG to obtain potassium levels in a patient, and Galloway et al (2018/0233227) teaches a machine learning module in a device which determines a patent’s potassium levels.


Allowable Subject Matter
Claim 18-19 are allowed.

Claim 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792